        Case 5:19-cv-00307-LCB Document 9 Filed 05/24/19 Page 1 of 1                     FILED
                                                                                2019 May-24 PM 02:06
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
STACI KREIG                              )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )   Case No.: 5:19-cv-0307-LCB
                                         )
LIFE INSURANCE COMPANY OF                )
NORTH AMERICA                            )
                                         )
      Defendant.

                           ORDER OF DISMISSAL

      On May 24, 2019, the parties filed a joint stipulation of dismissal with

prejudice with each party to bear its own costs. (Doc. 8). Accordingly, it is

ORDERED that all claims embraced herein are DISMISSED WITH

PREJUDICE. The clerk is directed to close this file. Costs are taxed as paid.

      DONE and ORDERED May 24, 2019.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE
